Citation Nr: 0630977	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a hearing loss 
disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations in January 2002 (hearing 
loss and tinnitus) and August 2002 (PTSD) by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In June 2005, the appellant appeared 
and testified at a hearing held at the RO before a member of 
the Appeals Team.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy.  

2.  There are currently no verified stressors, and the 
appellant has not submitted sufficient details concerning the 
alleged stressor events in service to allow VA or the service 
department to verify them.  

3.  There is no valid diagnosis of PTSD pursuant to the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, D.C., 
1994 (DSM-IV).  

4.  There is no competent medical evidence of record 
indicating that the appellant currently has a hearing loss 
disability or tinnitus.  



CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  Entitlement to service connection for a hearing loss 
disability, to include sensorineural hearing loss, is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  

3.  Entitlement to service connection for tinnitus is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated April 24, 2006.  In this letter, VA 
specifically informed the appellant of the current status of 
his claims and of the evidence already of record in support 
of the claims, and of what the evidence must show in order to 
support the claims.  The appellant was also asked to inform 
VA of any additional evidence or information which he thought 
would support his claims, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, the 
veteran was specifically told that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the April 2006 VCAA notice to the 
veteran included the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  In addition to this adequate notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.   

Moreover, the service medical records and extensive VA 
medical records have been obtained and reviewed in connection 
with the current claims by the appellant.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  The 
appellant's attorney has repeatedly specified, most recently 
in a May 2006 letter following the April 2006 VCAA notice 
letter, that the appellant had no additional evidence to 
submit in support of his claims.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121. 

In the present case, the relevant issues were adjudicated by 
the RO in January and August 2002, after the initial VCAA 
notice letters were issued in July 2001 and April 2002.  
Subsequently, additional notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claims were last adjudicated in September 2005 before 
the final VCAA letter was issued in April 2006.  However, the 
RO did not readjudicate these claims after issuing the April 
2006 letter because the appellant's attorney responded in May 
2006 that there was no additional evidence to submit in 
support of these claims and requested that the appeal be 
forwarded to the Board as soon as possible.  In view of these 
comments by the attorney, and since there is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of these claims would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development, any remaining 
procedural deficiency on the part of the RO would constitute 
harmless error.  Therefore, in the Board's opinion, there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

A.  Service Connection for PTSD:

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter (which includes 
the diagnostic criteria of DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Cf. 38 C.F.R. 
§ 3.304(f)(1997).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the DSM, third 
edition and the third edition, revised, to the fourth 
edition.  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

The service medical records are devoid of complaints, 
treatments, findings, or diagnoses indicative of any 
psychiatric disability.  

The appellant served in Vietnam from September 1966 to 
September 1967.  During that time, he served as a truck 
driver (a noncombat military occupational specialty) hauling 
supplies in convoys from his base at Cam Ranh Bay to various 
field depots and then returning to his base the next day.  He 
was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal, attesting to his presence in Vietnam; but he 
was never wounded, nor did he ever receive the Purple Heart 
Medal, the Combat Infantryman Badge, any combat citations, 
any awards for valor, or other awards or medals indicating 
that he engaged in combat with the enemy.  Thus, the Board 
has concluded that the evidence fails to establish that the 
appellant engaged in combat with the enemy.  This, in turn, 
materially affects the burden of proof which the appellant 
must meet in this case concerning the existence of the 
claimed stressor events in service.  

Although he has provided anecdotal evidence of alleged 
stressor events which he experienced while serving in 
Vietnam, the appellant has been unable, despite requests by 
the RO for such information, to provide any specific 
information concerning dates, locations, names of witnesses, 
etc., which would enable VA or the service department to 
verify any of the claimed stressor events.  Moreover, the 
appellant has not always been consistent in describing the 
alleged stressor events, thereby undermining his credibility.  
For example, in describing an incident in which he allegedly 
witnessed the deaths of a soldier and a Vietnamese child, an 
event which the appellant allegedly relives over and over, he 
has sometimes referred to the child as a boy and sometimes as 
a girl.  The lay statements submitted by the appellant in 
support of his claim are from individuals (his mother and 
daughter) who did not serve with the appellant in Vietnam; 
thus, this evidence cannot corroborate the appellant's 
contentions concerning the existence of stressor events in 
service which have directly resulted in PTSD.  In the absence 
of any verified stressors in service, there can be no 
undisputed, unequivocal diagnosis of PTSD related to service 
pursuant to DSM-IV.  

The Board has noted that extensive VA medical treatment 
records dating from 2001 to 2005 reflect the appellant's 
attendance of group therapy sessions for PTSD.  These medical 
records also reflect a few diagnoses of PTSD based upon the 
appellant's unverified combat exposure in Vietnam, along with 
other psychiatric diagnoses of depression and anxiety, 
alcohol dependence, and drug-induced psychosis.  However, the 
appellant's current treating psychiatrist reported in April 
2005 that a review of the appellant's clinical records 
indicated no valid basis for a diagnosis of service connected 
PTSD, but rather a clinical picture dominated by alcohol 
dependence characterized by denial and a lack of recovery 
effort.  In view of this report and the lack of verified 
stressor events in service, a VA examination is not warranted 
in this case pursuant to 38 C.F.R. § 3.159.  A preponderance 
of the evidence is unfavorable to the claim seeking service 
connection for PTSD.  Accordingly, this appeal will be 
denied.  

B.  Service Connection for Hearing Loss Disability and for 
Tinnitus:  

With respect to the veteran's claim for service connection 
for a hearing loss disability, the Board notes that for the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Although this regulation precludes service 
connection for hearing loss if the veteran does not currently 
have hearing loss to the degree specified in the regulation, 
the regulation does not require the presence of hearing loss 
disability in service or otherwise limit the circumstances 
under which service connection may be granted for hearing 
loss disability.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).

The service medical records do not demonstrate the existence 
of a hearing loss disability or tinnitus at any time during 
the appellant's active service.  On his separation medical 
examination in July 1968, the appellant specifically denied 
having any ear trouble or hearing loss, and his hearing 
tested as normal at this time.  

The extensive postservice VA medical treatment records 
likewise do not reflect any treatments for tinnitus or 
hearing loss.  Although the RO has requested that the 
appellant submit competent medical evidence of the current 
existence of the claimed disabilities, the appellant has not 
done so.  Under these circumstances, a VA examination is not 
warranted under 38 C.F.R. § 3.159.  Since a preponderance of 
the evidence is unfavorable to these claims, the appeals 
seeking service connection for a hearing loss disability and 
for tinnitus will be denied.  


ORDER

Service connection for PTSD is denied.  

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


